Opinion by
Mr. Justice Mosci-izisker,
The plaintiff averred in his bill, filed June 3, 1911, that he was a citizen and resident of Allegheny county; that the defendants were directors of Mt. Washington Sub-School District, Pittsburgh, in which he owned real estate and paid taxes; that these defendants (elected under the old law) were about to expend $6,500 in the purchase of a site for a new school building; that they were expressly prohibited from so doing by the recent School Code; and prayed for an injunction. The defendants demurred upon several grounds all of which attacked the constitutionality of the act in question. The demurrer was overruled and the injunction granted; this is assigned for error.
*331The Act of May 18, 1911, P. L. 309, called the School Code, was the product of the deliberate thought of a commission of prominent citizens of the Commonwealth who worked upon the statute for several years; after prolonged consideration it passed two legislatures before final approval by the governor, and we are now asked to set it aside as unconstitutional. This we should not and cannot do unless the alleged breaches of the fundamental law are so glaring that there is no escape: Gottschall v. Campbell, 234 Pa. 347, and cases there cited. The constitution requires the legislature to provide and support a thorough and efficient system of schools for the education of the children of the Commonwealth, and this is what was undertaken by the code. The act divides the State into four classes of school districts and provides that in districts of the first class the directors or board of public education shall be appointed by the courts. The appellants broadly contend that this offends against the Constitution of the United States, which guarantees to every State a republican form of government, and against the principle that taxation and representation must go together, and more particularly they attack the attempted classification as illegal.
The establishment, maintenance and support of a system of common schools having been imposed upon the legislative department of the government, it must employ agencies to accomplish that object, and the manner of their selection is peculiarly within its discretion. The school district is but an agency of the Commonwealth, and there is no inherent right in the electors of any particular locality to vote for directors; subject to constitutional restrictions the State may provide any method for the selection of its agents it may see fit, and the methods employed need not be alike in all instances. The Commonwealth has the power to designate its agencies in connection with school taxes, and the school districts are the agents in this respect *332When the legislature provided a system of taxation for the maintenance of public schools to be enforced by its selected agents, it was a direct assertion and not a delegation of power. “The legislature may provide agencies through whom to exercise the power of taxation, ......Accordingly, from the beginning of our government, the legislature have divided the State into counties, townships, school districts, boroughs and cities, and have provided for the appointment or election of certain tax officers......This has been not so much a delegation of the power of taxation......as an exercise of it through and by means of chosen agencies ...... The constitution and habits of the body (the general assembly) unfit them for applying rules which it is their province to prescribe. They are obliged to act through chosen agencies when providing for the revenues of the State. State taxes ......, common schools and all state objects, have to be entrusted to agents, though the power that controls them resides in the legislature”; Sharpless v. Philadelphia, 21 Pa. 147, 181; also see Com. v. Moir, 199 Pa. 534, 542; Phila. v. Fox, 64 Pa. 169, 183; Erie School District v. Fuess, 98 Pa. 600; Ford v. Kendall Borough School District, 121 Pa. 543; Knisely v. Cotterel, 196 Pa. 614. The objection that under the School Code the taxing power in districts of the first class is to be exercised by nonelective boards, is more apparent than real. Section 524 of the act provides: “The total annual school tax levy, made in any one year by any school district of the first class, shall not be less than five nor more than six mills on the dollar of the total assessment of all property assessed and certified for taxation therein.” Practically the legislature itself has fixed the tax levy at a maximum of six mills and simply leaves to its agents the privilege of collecting not less than five mills in any one year; this cannot properly be objected to as unrepublican or as an unlawful delegation of legislative power to an unrepresentative body.
*333The power to classify school districts is not an open question in Pennsylvania (Sugar Notch Boro., 192 Pa. 349; Com. v. Gilligan, 195 Pa. 504; Com. v. Guthrie, 203 Pa. 209), and no court should set up its idea of the necessity for or the reasonableness of a scheme of classification against the will of the people expressed through the legislature, unless it is clear that the latter has gone beyond constitutional limits in defining the classification objected to. The Act of 1911 establishes school districts based upon population, and this is the method of classification long recognized in the law of our State. Such classification has been supported when applied to cities, counties and townships, and we can conceive of no reason why it should not be sustained when applied to school districts. In Sugar Notch Boro., supra p. 357, we said, “There is no constitutional objection to the classification of school districts any more than of cities. Both are included in the same clause of the constitution prohibitory of local and special legislation, and there is no argument against classification of one that is not equally forcible against the other....... Classification may become as necessary for school districts as for cities. The needs and capabilities of school districts may differ as substantially, if not as widely as those of cities. They differ in the number and authority of the school officers, the extent and mode of assessing and collecting school taxes, etc. It would be a most unfortunate clog on the improvement of our school system if Philadelphia, Pittsburgh, Allegheny and other cities could not have their high schools.... or even their kindergartens, without the necessity of imposing the expense of a similar establishment on every borough and sparsely populated township in the State”; and in Com. v. Gilligan, supra p. 511, “Recognizing that a large population compressed into a small territory may have the same necessity for a somewhat differently constituted board of government for the business affairs of its schools, that it has for its strictly *334municipal affairs, it (the act under consideration) provides a special system for districts so specially situated. This is the legitimate office of classification, and therefore is not local or special within the prohibition of the constitution.......Whether the variations as to the boards of direction or control are wise is a legislative not a judicial question.” Also see Com. v. Guthrie, 203 Pa. 209, and Erie School District v. Smith, 195 Pa. 515. Since in enacting the code the legislature founded the distinction in school districts upon population, the standard repeatedly approved by this court, it would be an unwarranted exercise of power to set aside the classification or declare the act unconstitutional by reason thereof. The cases already cited show that we have been most liberal in our view concerning the right to classify school districts, and this certainly is not an occasion when we should depart from that attitude. As the statute is drawn, to set aside the classification would destroy the structure of the act and require us to declare it void as a whole. We must assume that the distinction in districts was deemed essential to the school system intended to be developed by the code, and there is no evidence contained in the act which justifies a judicial finding that the classification was adopted for other than legitimate purposes; every classification, ex necessitate, recognizes the requirement for differences in legislation; hence, none can be condemned by merely pointing to such differences. It may be that some of the details of the present act will prove invalid, for it would be difficult to draw such an elaborate piece of legislation and avoid this possibility, but none has been called to our attention the striking down of which would disturb the scheme of classification or nullify the statute. In Stevenson v. Henderson, 234 Pa. 478, the only ease thus far decided under the School Code, we sustained the validity of a levy of the occupation tax therein provided for, against the contention that it was invalid because of undue classification. *335We conclude that the objection to the classification is not well taken.
In the case at bar the only matters directly involved are the powers of and the limitations upon school authorities in districts of the first class to raise money and contract for the erection of school houses, and we shall not undertake to pass upon the constitutionality or construe all the various sections of this statute; that can be done from time to time as cases arise thereunder involving the validity of its different provisions. Here we are concerned with the general question of the validity of the code and with the particular provisions that relate to the facts of the case at bar, and it is not necessary nor would it be wise to determine unrelated questions. We have given heed not only to the principal reasons urged by the appellants against the act, but so far as they might affect its general validity we have considered all the minor grounds of attack; although Section 2819, relating to the kind of stone which shall be used in the erection of school houses in districts of the first class, etc., may well be condemned as local legislation because it covers matters in no conceivable way peculiar to such districts as distinguished from other districts, and while it with other sections and provisions may be justifiably open to criticism on this and other grounds, we are not called upon to decide any of these questions at the present time. In the words of our Brother Potter, in Gottschall v. Campbell, supra, “This feature, together with several other matters of detail to which reference has been made in the argument, is not essentially involved in the main purpose of the statute. Any such questions are of minor importance, and if they arise in the future course of business in the court, they can be more fully presented and argued in detail, and the precise questions involved can be more fully considered than at the present time.” Speight v. People, 87 Ill. 595, is strong in support of the views here taken, both as to classification and taxation; *336but the citation of decisions from the courts of other states where the constitutions and conditions are different, is of little or no avail in a case like this.
In addition to the grounds of attack already referred to, the appellants raise the usual objection of insufficiency of title. A title need not be an index; it must not be misleading, but if it fairly gives notice of the subject and substance of an act, it is sufficient. A short general comprehensive title is more desirable than a long one which attempts to point out all the details of a statute. If there are provisions not covered by the title, they do not affect the validity of the act as a whole unless they are vital in character and it is apparent that without them the lawmakers would not have enacted the legislation; we are not convinced that any of the matters called to our attention by the appellant can be thus classed. The code is entitled, “An act to establish a public school system, etc.”; this is a most comprehensive expression, not restricted to or conveying the idea of a mere codification of existing laws, and thereunder the general assembly has, in accordance with the constitutional mandate, provided for the maintenance and support of a thorough and efficient system of public schools.
The appellants also contend that Section 202 of the act, requiring the judges of the Common Pleas to appoint the school directors in districts of the first class, is a violation of Section 26, of Article Y, of the Constitution, which ordains that all laws relating to courts shall be general and of uniform operation. Time out of mind nonjudicial administrative duties have been put upon the judges of the Court of Common Pleas, particularly in the appointment of bodies to be used as public agencies, and the power of the legislature to do this was sustained in Com. v. Collier, 213 Pa. 138. We have never- considered such legislation to be within the constitutional restrictions relied upon by the appellant; a-s said by our Brother Brown, in Com. v. Collier, supra, *337“It is to be presumed that the people, with the knowledge that for years before they adopted the present constitution judges of the Common Pleas had been directed by acts of assembly to appoint mercantile appraisers, boards of revision of taxes, and other officers, ...... left the judges ...... to continue to appoint when directed to do so by the legislature.” Also see Knisely v. Cotterall, supra. For half a century or longer the judges of Philadelphia have appointed the members of the board of education and the board of revision of taxes; and in Blankenburg v. Black, 200 Pa. 629, an act to make the latter board elective was declared unconstitutional.
We have attempted to touch upon and dispose of all the points urged by the appellants which are directly involved in the case or which go to the validity of the code as a whole; but, as already indicated, we are not persuaded that any of them is of a nature which requires us to set aside the statute as unconstitutional legislation. Under the provisions of the Act of 1911 (Sec. 209), the defendants were to serve in office until the organization of their successors in November, 1911 (Sec. 202),' but they are expressly forbidden to contract for any new property (Sec. 2811), that power being reserved to the directors to be selected in accordance with the code; therefore, the learned court below committed no error in granting the injunction prayed for.
The assignments are overruled and the decree of the court below is affirmed at the cost of the appellants.